Title: From Benjamin Franklin to the Speaker and Committee of Correspondence of the Pennsylvania Assembly, 22 August 1766
From: 
To: 


Gentlemen,
London, Augt. 22. 1766
In mine of June 10th. I acquainted you that I was about to make a Journey for the Establishment of my Health. I accordingly went to Pyrmont, where I drank the Waters some Days; but relying more on the Air and Exercise of Travelling, I proceeded to Hanover, and from thence thro’ Cassel to Frankfurt and Mentz, thence down the Rhine to Cologne, and so thro’ Treves to Holland, from whence I returned here again on the 16th. Instant, well and hearty, my Journey having perfectly answered its Intention.
Changes in the Ministry, which I mention’d as apprehended, have since taken Place: But we have the Satisfaction to find, that none of those whom we look’d upon as Adversaries of America in the late Struggles, are come into Power; and that tho’ some of our Friends are gone out, other Friends are come in or promoted, as Mr. Pitt, Lord Shelbourne, Lord Cambden, &c. So that we have reason to hope the farther Points we would obtain relating to our Commerce and Currency, may in the next Session of Parliament meet with a favourable Attention; in the Prosecuting of which no Endeavours of mine shall be wanting.
Mr. Jackson is still in the Country, but had communicated the Assembly’s Address to Lord Shelbourne, who as Secretary of State, presented it. It was graciously receiv’d, and printed in the Gazette.  And I was yesterday told by Lord Egmont, whom I met with at Court; that the dutiful Sentiments express’d by our Province and the Jerseys gave great Pleasure to all the Friends of America here. Lord Shelbourne was also so good as to express to me his Regard for America, and to assure me of his Inclination to do every thing in his Power that might promote our Interest jointly with that of the Mother Country. As soon as Mr. Jackson returns to Town we shall concert together the Steps to be taken in the Affairs of our Province, and proceed in them with our joint Industry and Application, agreable to the Orders of the House and your Letters of the 8th of May and 6th of June.
Please to present my Duty to the Assembly, and believe me with sincere Respect and Esteem, Gentlemen, Your most obedient and most humble Servant
B Franklin
Speaker, and Commee. of Correspondence
 
Endorsed: Benja: Franklin Esqr. to the Speaker and Commee. Augt. 22d. 1766
